ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_01_EN.txt. 37 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 VI 62)
finds in consequence,
by nine votes to three,

that Thailand is under an obligation to withdraw any military
or police forces, or other guards or keepers, stationed by her at
the Temple, or in its vicinity on Cambodian territory ;

by seven votes to five,

that Thailand is under an obligation to restore to Cambodia any
objects of the kind specified in Cambodia’s fifth Submission which
may, since the date of the occupation of the Temple by Thailand
in 1954, have been removed from the Temple or the Temple area
by the Thai authorities.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this fifteenth day of June,
one thousand nine hundred and sixty-two, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Kingdom of Cambodia and
to the Government of the Kingdom of Thailand, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Judge Tanaka and Judge Moretti make the following Joint
Declaration:

We wish to make clear the reason why, to our great regret, we
were unable to concur in the majority opinion on the clause of the
operative provisions of the Judgment concerning the restoration
by Thailand to Cambodia of any objects which may have been
removed from the Temple.

The fact that we voted against this clause of the operative pro-
visions is in no way connected with the foundation of Cambodia’s
claim for the restoration of the objects in question. We did so
because we think that the Court should have refrained from pro-
nouncing on that claim since, having been made for the first time
in the Submissions filed by Cambodia on 5 March 1962, it must be
considered to be out of time.

35
38 TEMPLE OF PREAH VIHEAR (MERITS) (JUDGM. OF 15 V 62)

The claim as it is formulated in Cambodia’s Application is directed
not tothe return of the Temple as such, but rather to sovereignty
over the portion of territory in which the Temple is situated. Itis
directed, further, to one of the consequences flowing from Cambod-
ian sovereignty over the said portion of territory, that is to say,
Thailand’s obligation to withdraw the detachments of armed forces
it had stationed there, this consequence being explicitly indicated
by Cambodia in its Application.

The other possible consequence of Cambodian sovereignty over
the portion of territory in which the Temple is situated, namely,
Thailand’s obligation to restore to Cambodia any objects that may
have been removed from the Temple, is a consequence that is not
indicated in the Application. A claim for the return of the said
objects cannot be considered to be implicitly contained in the claim
presented by Cambodia in its Application, that claim having, as
has been stated above, a completely different subject.

It is only if the claim by Cambodia had had directly as its subject
the return of the Temple that it would have been possible, but then
only through a liberal construction of such a claim, to consider
that that claim was concerned also with objects which, having
formed part of the Temple prior to the Application, had, also prior
to the Application, been removed from the Temple.

Vice-President ALFARO and Judge Sir Gerald FITZMAURICE
append to the Judgment of the Court statements of their Separate
Opinions.

Judges MorENO QUINTANA, WELLINGTON Koo and Sir Percy
SPENDER append to the Judgment of the Court statements of their
Dissenting Opinions.

(Initialled) B. W.
(Initialled) G.-C.

36
